oO wo NIN DN HR SF WY NY

wy po NN b NHN NY NH NY NO | KF FF FEF FEF EOS Sl Sl
Co YD KH UN SF BHD NB KH CO CO OW ND TNO lUlULDlUlUlUMAGllULDN ll lCU OD

 

 

DAVID L. ANDERSON (CABN 149604)
United States Attorney

SARA WINSLOW (DCBN 457643)
Chief, Civil Division

SHINING J. HSU (CABN 317917)

Assistant United States Attorney
450 Golden Gate Avenue, Box 36055
San Francisco, California 94102-3495
Telephone: (415) 436-7022
Fax: (415) 436-6570
Email: Shining. Hsu@usdoj.gov

Attorneys for Plaintiff

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF CALIFORNIA

SAN FRANCISCO DIVISION

UNITED STATES OF AMERICA,
Plaintiff,
v.
JOSE FRANCISCO LEYVA,

Defendant,

 

COMP TECH SERVICES,

Garnishee.

 

 

TO: Comp Tech Services
1714 Franklin St., #100-211
Oakland, CA 94612

CASE NO. CR 05-00671 WHA
WRIT OF CONTINUING GARNISHMENT

YOU ARE HEREBY COMMANDED TO GARNISH FOR THE BENEFIT OF THE

UNITED STATES OF AMERICA PROPERTY IN YOUR POSSESSION IN WHICH THE

DEFENDANT -JUDGMENT DEBTOR HAS A SUBSTANTIAL NONEXEMPT INTEREST.

Writ of Continuing Garnishment
Case No: CR 05-00671 WHA

 
oe Se SN DH AH FSF WY LP

bh bho Ko N ho bo bo to to — — — — —_ — — — —_ —
oo ~] On wa aa Ww bo —_ So oO o ~ Qn Nn a tno bo _ So

 

 

The name, last known address, and last four digits of the social security number of the person
who is the defendant-judgment debtor (“defendant”) in this action and whose property is subject to this
Writ are as follows:

Jose Leyva

610 Bainbridge St.

Foster City, CA 94404

Social Security Number (last four digits): XXX-XX-0681

This Writ has been issued at the request of the United States of America to enforce the collection
of a criminal judgment entered in favor of the United States against the debtor for a debt in the original
amount of $83,246.83. There is a balance due of approximately $77,598.60.

| The following are the steps that you must take to comply with this Writ. If you have any
questions, you should consult with your attorney.

1. Pursuant to 28 U.S.C. § 3205(c)(2)(F), if you have in your custody, control, or possession
any property of the debtor (including wages, salary, commissions, or bonuses; or periodic payments
pursuant to a pension or retirement program) in which the debtor has a substantial nonexempt interest, or
if you obtain custody, control, or possession of such property while this Writ is in effect, you must
immediately withhold such property from the debtor and retain it in your possession until you receive
instructions from the Court which will tell you what to do with the property. With respect to the
debtor’s wages, salary, commissions, or bonuses; or periodic payments pursuant to a pension or
retirement program, you must withhold twenty-five percent (25%) of such amount(s) after al] deductions
required by law have been withheld. See, 28 U.S.C. §§ 3205(a) and 3002(9).

2. Pursuant to 28 U.S.C. § 3205(c)(2)(E), you are required to answer this Writ within 10
days after service of this Writ upon you. You must answer the Writ even if you do not have in your

custody, control, or possession any property of the debtor. Pursuant to 28 U.S.C. § 3205(c)(4), your

|| answer must state, under oath, the following information:

a. Whether or not you have in your custody, control, or possession, any property
owned by the debtor in which the debtor has a substantial nonexempt interest,
including nonexempt disposable earnings;

Writ of Continuing Garnishment
Case No: CR 05-00671 WHA

 
Oo Co N HD A fF BW KH —

NHN NO BW HV BH HN HC KN ROO mm me eee
ao NN NO A Se DY Nl lUODUlUlUlCUNOOClUDWODUULUCUCUCGNUNCN OURO is ll

 

 

b. adescription of such property and the value of such property;
ce. adescription of any previous garnishments to which such property is subject
and the extent to which any remaining property is not exempt; and
d. the amount of the debt you anticipate owing to the debtor in the future and
whether the period for payment will be weekly or another specified period.
For your convenience, a form which addresses the above-requested information is attached and
may be used to answer the Writ.
3. After you complete the answer under oath, pursuant to 28 U.S.C. § 3205(c)(2)(E) and
(c)(4), within ten (10) days after service of this Writ upon you, you must mail or deliver the original
answer bearing the original signature of the person preparing the answer to the Court at the following
address:

Office of the Clerk

United States District Court

450 Golden Gate Ave., Box 36060
San Francisco, CA 94102

At the same time you mail or deliver the original answer to the Court, you must also mail or
deliver a copy of the original answer to both the debtor and attorney for the United States at the following
respective addresses:

Jose Francisco Leyva
c/o Harris B. Taback
345 Franklin St., Ste. 102
San Francisco, CA 94102

Shining J. Hsu, Assistant U.S. Attorney
United States Attorney’s Office

450 Golden Gate Avenue, 9th Floor
P.O. Box 36055

San Francisco, CA 94102

Please note that the attached form answer contains a certificate of service which needs to be
completed by the person mailing the copies of the answer to the debtor and the attorney for the United
States, and which needs to be filed with the Court along with the answer.

Writ of Continuing Garnishment
Case No: CR 05-00671 WHA

 
1]
12
13
14
I5
16
Ll?
18
19
20
21
22
2
24
25
26
Ze
28

 

 

IF YOU FAIL TO ANSWER THIS WRIT OR FAIL TO WITHHOLD PROPERTY IN
ACCORDANCE WITH THIS WRIT, THE UNITED STATES MAY PETITION THE COURT
FOR AN ORDER REQUIRING YOU TO APPEAR BEFORE THE COURT TO ANSWER THE
WRIT AND TO WITHHOLD PROPERTY IN ACCORDANCE WITH THE WRIT BEFORE
THE APPEARANCE DATE. IF YOU FAIL TO APPEAR OR DO APPEAR AND FAIL TO
SHOW GOOD CAUSE WHY YOU FAILED TO COMPLY WITH THIS WRIT, THE COURT
WILL ENTER A JUDGMENT AGAINST YOU FOR THE VALUE OF THE DEBTOR’S
NONEXEMPT INTEREST IN SUCH PROPERTY (INCLUDING NONEXEMPT DISPOSABLE
EARNINGS). THE COURT MAY ALSO AWARD A REASONABLE ATTORNEY’S FEE TO
THE UNITED STATES AND AGAINST YOU IF THE WRIT IS NOT ANSWERED WITHIN
THE TIME SPECIFIED HEREIN AND IF THE UNITED STATES FILES A PETITION
REQUIRING YOU TO APPEAR.

SUSAN Y. SOONG,

Clerk of the Court

United States District Court for the
Northern District of California

- —20
Dated: (“2 i ee By: On
Deputy Clefk

Writ of Continuing Garnishment
Case No: CR 05-00671 WHA

 
